 1                                             U.S. DISTRICT COURT JUDGE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8

 9   MICHAEL RICHARD ROISE,
                                                       Case No. 3:19-CV-05001- TSZ
10                      Plaintiff,
                                                       ORDER
11                          v.
12
     COMMISSIONER, SOCIAL SECURITY
13   ADMINISTRATION

14                     Defendant.

15          The stipulated motion of the parties, docket no. 16, is GRANTED, and it is hereby
16   ORDERED that attorney fees in the total amount of $9,980.32 and expenses in the amount of
17   $20.04 (for postage) be awarded to Plaintiff pursuant to the Equal Access to Justice Act
18
     (“EAJA”), 28 U.S.C. § 2412(d) and consistent with Astrue v. Ratliff, 560 U.S. 586 (2010); $5.00
19
     in costs (for photocopies) shall be awarded to plaintiff pursuant to 28 U.S.C. § 1920.
20
            If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees and
21
     expenses are not subject to any offset allowed under the Department of the Treasury’s Offset
22
     Program, then the check for EAJA fees, EAJA expenses, and costs under § 1920 shall be made
23

24

25

                                                                    Law Office of Nancy J.Meserow
                                                                    7540 S.W. 51st Ave.
     ORDER                                                          Portland,OR 97219
     3:19-CV – 05001-TSZ                                            (503) 560-6788
 1   payable to Plaintiff’s attorney, Nancy J. Meserow, based upon Plaintiff’s assignment of these

 2   amounts to Plaintiff’s attorney; and mailed to her office:
 3
            Law Office of Nancy J.Meserow
 4          7540 S.W. 51st Ave.
            Portland, OR 97219
 5
            Whether the check is made payable to Plaintiff, or to her attorney, Nancy J. Meserow, the
 6
     check shall be mailed to Attorney Meserow at the address as indicated above.
 7

 8          Dated this 10th day of October, 2019.



                                                           A
 9

10

11                                                         Thomas S. Zilly
                                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                    Law Office of Nancy J.Meserow
                                                                    7540 S.W. 51st Ave.
     ORDER                                                          Portland,OR 97219
     3:19-CV – 05001-TSZ                                            (503) 560-6788
